ACCEPTED
                                                                                       01-01-15-0035-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  12/3/2015 10:05:28 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                         CASE NO. 01-15-00335-CV

                   _________________________________                 FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                       IN THE COURT OF APPEALS
                                                              12/3/2015 10:05:28 AM
                                                              CHRISTOPHER A. PRINE
                   FOR THE FIRST DISTRICT OF TEXAS                     Clerk

                           AT HOUSTON, TEXAS

                   __________________________________

             CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

                                APPELLANTS

                                      V.

  5433 WESTHEIMER, LP; 5433 WESTHEIMER, GP LLC; and SONGY5433

                               WESTHEIMER,

                                 APPELLEES



                   __________________________________

       MOTION TO EXTEND TIME TO FILE CLERK’S RECORD

                   _________________________________




TO THE HONORABLE JUSTICES OF SAID COURT:

        COMES NOW, CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC

Appellants herein, and move this Court to extend the File Clerk’s Record Tex. R.

App. P. 5.
        In support thereof, Appellants would show as follows:

                                              I

        The Appellant did not pay for the District Clerk’s record. There was a

misunderstanding and Appellant was under the impression that all monetary requirements

had been met. Appellant understands that there were several notifications issued by the

Court; however, Appellant did not open an e-mail and the postcards were never brought

to his attention.



                                             II

        On April 14, 2015, Appellants filed a Notice of Appeal was assigned to the First

Court of Appeals. In error, Appellant did not request either Record until the first week in

May; when the error was discovered, Appellant requested both records immediately.

                                            III.

        A reasonable period should be allowed prior to the filing of the records,

Appellants asks that this Court allow an additional thirty (30) days to allow time for the

Clerk’s record to be filed. Appellant filed the credit card information for the cost of the

clerk’s record on November 11, 2015. The payment or request is not showing in the

clerk’s on line record. Appellant will call the Harris County District Clerk’s office for a

status update and will contact this Court if there are any problems. Further, Appellant

has not received a receipt for payment and that will be part of the conversation with the

Clerk’s office.
                                         PRAYER

       WHEREFORE, THESE PREMISES CONSIDERED, Appellants pray that this

Court extend the time for the filing of Clerk’s record for thirty (30) days and to grant

such other and further relief to which Appellants may show themselves justly entitled.



                                      Respectfully submitted,

                                      OPPEL & GOLDBERG, P.L.L.C.



                                      _____/s/_Jeffrey Wells Oppel________________
                                      Jeffrey Wells Oppel
                                      TSBN 15291800
                                              1010 Lamar, Suite 1420
                                              Houston, Texas 77002
                                              713-659-9200 (Phone)
                                              713-659-9300 (Fax)
                                              joppel@ogs-law.com

                                      ATTORNEY FOR APPELLANT
                            CERTIFICATE OF SERVICE

        I hereby certify that in compliance with Rule 21a, Texas Rules of Civil Procedure,
a copy of the foregoing instrument was properly served via Electronic Filing on this the
1st day of December, 2015, on the attorney-of-record as follows:

      Lansford O. Ireson, Jr.
      IRESON & WEIZEL, PLLC
      9720 Cypresswood Dr., Suite 238
      Houston Texas 77070
      (713) 228-1160
      (713) 228-1161



                                             __/s/_Jeffrey Wells Oppel ________
                                             Jeffrey Wells Oppel